Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 8, 2016

                                       No. 04-16-00041-CR

                                    Shawn Leonard ELAHEE,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. CCL-15-0618
                           Honorable Frank Follis, Judge Presiding

                                          ORDER
        On March 24, 2016, after court reporter Stacey B. Sharron filed a notice of late reporter’s
record stating Appellant had not paid in full the reporter’s fee to prepare the record, we ordered
Appellant to provide written proof to this court that (1) the reporter’s record has been paid in full,
or (2) Appellant is excused from paying the remainder of the reporter’s fee.
       On April 7, 2016, the reporter’s record was filed; our March 24, 2016 order is satisfied.
Appellant’s brief is due on May 9, 2016. See TEX. R. APP. P. 38.6(a).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court